
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14(a)

THIS NOTE AND THE SECURITIES REPRESENTED BY THIS NOTE HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES ONLY AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS.
NEITHER THIS NOTE, NOR ANY PORTION THEREOF, NOR ANY INTEREST THEREIN, NOR THE
SECURITIES UNDERLYING THIS NOTE, MAY BE OFFERED OR SOLD EXCEPT PURSUANT TO
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS, OR (II) AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT
AND SUCH STATE LAWS.

UNLESS PERMITTED UNDER THE SECURITIES LAWS, THE HOLDER OF THE SECURITIES SHALL
NOT TRADE THE SECURITIES REPRESENTED HEREBY OR ISSUABLE UPON CONVERSION THEREOF
BEFORE THE EARLIER OF (I) THE DATE THAT IS 12 MONTHS AND A DAY AFTER THE DATE
THE ISSUER FIRST BECAME A REPORTING ISSUER IN ANY OF ALBERTA, BRITISH COLUMBIA,
MANITOBA, NOVA SCOTIA, ONTARIO, QUEBEC AND SASKATCHEWAN, IF THE ISSUER IS A
SEDAR FILER; AND (II) THE DATE THAT IS 12 MONTHS AND A DAY AFTER THE LATER OF
(A) THE DISTRIBUTION DATE, AND (B) THE DATE THE ISSUER BECAME A REPORTING ISSUER
IN THE LOCAL JURISDICTION OF THE PURCHASER OF THE SECURITIES THAT ARE THE
SUBJECT OF THE TRADE.

5% SECURED CONVERTIBLE NOTE DUE JANUARY 7, 2010

 
   
US$30,000,000   Date of Issuance: January 7, 2003

        FOR VALUE RECEIVED, MDS Proteomics Inc., a company governed by the laws
of Canada (the "Company"), hereby promises to pay to the order of
Cephalon, Inc., a Delaware corporation, or its successors or assigns
("Cephalon"), the principal amount of Thirty Million United States Dollars
(US$30,000,000) on January 7, 2010 (the "Maturity Date"), together with interest
as set forth below, unless this Note is converted or otherwise becomes due on an
earlier date in accordance with the terms hereof. Interest shall accrue during
the term of this Note and be payable annually on the anniversary of the date of
issuance (and on the date of conversion, if converted) (an "Interest Payment
Date") at the rate of five percent (5%) per annum (computed on the basis of a
365-day year and the actual number of days elapsed) ("Interest Rate"). The
Company acknowledges that the rate of interest applicable to the Principal
Amount (as herein defined) is computed on the basis of a year of 365 days and
paid for the actual number of days elapsed. For purposes of the Interest Act
(Canada), such rate, expressed as an annual rate, is calculated as (i) five
percent, (ii) multiplied by the actual number of days in the calendar year in
which the period for such interest is payable (or compounded) ends, and
(iii) divided by 365.

        The recording by Cephalon in its accounts of the Principal Amount,
Deferred Interest (as defined), accrued interest and repayments shall, in the
absence of manifest mathematical error, be prima facia evidence of the same;
provided that the failure of Cephalon to record the same shall not affect the
obligations of the Company to pay such amounts to Cephalon. Except as otherwise
provided herein, the principal and interest of this Note shall be payable by
wire transfer of immediately available funds or by certified check payable to
Cephalon at the address of Cephalon as set forth herein or such other address as
shall be designated in writing by Cephalon to the Company; provided, however,
that notwithstanding the foregoing the Company, at its option and in its sole
discretion, by written notice to Cephalon, no later than two business days prior
to the date such interest is due, may defer the payment of interest then due on
any Interest Payment Date ("Deferred Interest") by electing to deliver
additional shares (the "Interest Common Stock") of the Company's Class A Common
Shares, (the "Common Stock"), to Cephalon on the date of conversion of this Note
(the "Conversion Date") in accordance with Section 4 hereof, which number of
Interest Common Stock shares shall be calculated by dividing the aggregate value
of any Deferred Interest as of the Conversion Date by the Conversion Price in
effect on the Conversion Date. In the event the Note is not converted on or
prior to the Maturity Date, or such earlier date as the Principal Amount and all
other obligations hereunder become due and payable, any Deferred Interest shall
be due and payable to Cephalon on the Maturity Date or such

--------------------------------------------------------------------------------


earlier date in accordance with the terms hereof and shall be payable by wire
transfer of immediately available funds or by certified check.

        Section 1.    Prepayment.    

        (a)    If the Company desires to prepay any amount due hereunder (the
"Prepayment Amount") prior to the Maturity Date, then the Company shall provide
Cephalon with written notice thereof (the "Prepayment Notice"). For a period of
ten (10) days following receipt of the Prepayment Notice, Cephalon shall have
the option of converting such Prepayment Amount pursuant to Section 4 hereof. If
Cephalon does not elect to convert such Prepayment Amount within the timeframe
provided, then the Company shall be permitted to pay the Prepayment Amount,
provided that the Company also pays to Cephalon at such time an amount equal to
five percent (5%) of such Prepayment Amount. The Prepayment Amount, excluding
such five percent payment amount, shall be applied first to costs and expenses
due hereunder, then to accrued but unpaid interest, and thereafter to the
Principal Amount hereof. The original Principal Amount as reduced from time to
time for all Prepayment Amounts, if any, shall be referred to in this Note as
the "Principal Amount."

        (b)    If any Change of Control Event (as defined below) occurs within
six (6) months following payment of a Prepayment Amount, which, if Cephalon had
converted the Prepayment Amount and participated in the Change of Control Event
as a shareholder, would have resulted in a larger payment to Cephalon in respect
of the Common Stock received on the conversion of the Prepayment Amount as
compared to the Prepayment Amount, then the Company shall pay Cephalon on the
date the Change of Control Event is consummated, an additional make-whole amount
equal to (i) the amount Cephalon would have been entitled to receive had
Cephalon converted the Prepayment Amount in accordance with Section 4 hereof as
of the date such Change of Control Event was consummated and had Cephalon been
required to fully participate in the Change of Control Event, less (ii) the
Prepayment Amount. The term "Change of Control Event" as used herein, shall mean
(x) the liquidation, dissolution or winding up of the Company, (y) a sale, lease
or transfer of all or substantially all of the assets of the Company, or (z) any
consolidation, merger, amalgamation, plan of arrangement or share exchange of
the Company in which the holders of the Company's voting capital stock
outstanding immediately prior to such consolidation, merger, amalgamation, plan
of arrangement or share exchange do not, in the aggregate, hold a majority of
the voting capital stock of the surviving or resulting entity outstanding
immediately following such consolidation, merger, amalgamation, plan of
arrangement or share exchange.

        Section 2.    Secured Note; Ranking.    This Note is the Note referred
to in and is executed and delivered in connection with that certain Security
Agreement, dated the date hereof, between the Company and Cephalon (as the same
may from time to time be amended, supplemented, modified or supplemented or
restated, the "Security Agreement"). The full amount of this Note (including,
without limitation, all principal, interest and expenses) is secured by the
collateral identified and described in the Security Agreement and is guaranteed
by certain wholly-owned subsidiaries of the Company (the "Subsidiaries"),
pursuant to an Unconditional Guaranty, dated the date hereof (as the same may
from time to time be amended, supplemented, modified or supplemented or
restated, the "Guaranty"), which Guaranty is secured pursuant to those certain
Guarantor Pledge and Security Agreements, dated the date hereof, between
Cephalon and certain of the Subsidiaries (as the same may from time to time be
amended, supplemented, modified or supplemented or restated, the "Guarantor
Security Agreements," together with the Guaranty and the Security Agreement, the
"Security Documents"). Additional rights of Cephalon are set forth in the
Security Documents.

        Section 3.    Change of Control Event.    Without limiting Cephalon's
rights under Section 5(a)(xv):

        (a)    The Company shall deliver to Cephalon, at least fifteen (15) days
prior to the consummation of a Change of Control Event, a notice setting forth
the date on which such Change of Control Event

2

--------------------------------------------------------------------------------


is expected to become effective and the type and amount of anticipated proceeds
per share of capital stock of the Company to be distributed with respect
thereto.

        (b)    In the event of an impending Change of Control Event, Cephalon
shall have the right to convert the Principal Amount, plus all accrued but
unpaid interest thereon (subject to the provisions of Section 4) at any time
prior to the consummation of any Change of Control Event.

        Section 4.    Conversion.    Cephalon and the Company shall have
conversion rights as follows (the "Conversion Rights"):

        (a)    Optional Conversion.    The Principal Amount (plus all accrued
and unpaid interest thereon including, as applicable, all Deferred Interest)
shall be convertible, in whole or in part, at the option of Cephalon, at any
time after the Date of Issuance but prior to 5:00 p.m. EST on the Maturity Date,
at the office of the Company, into such number of fully paid and non-assessable
shares of Common Stock as is determined by dividing the sum of the Principal
Amount being converted (plus all accrued and unpaid interest thereon including,
as applicable, all Deferred Interest), by the Conversion Price (as defined
herein) then in effect. Such conversion, to the extent permitted by law, shall
be deemed to have been effected as of the close of business on the later of the
date on which such Note shall have been surrendered or the Conversion Notice
shall have been received. At the effective time of conversion, Cephalon's rights
as a holder of the Note to the extent converted shall cease and Cephalon shall
be deemed to have become holder of the Converted Shares. The "Conversion Price"
shall initially be US$22.00 per share of Common Stock; provided, however, that
such Conversion Price shall be subject to adjustment as provided in Section 4(d)
herein.

        (b)    Conversion by Company or Cephalon.    At the option of the
Company or Cephalon, the Principal Amount (plus all accrued and unpaid interest
thereon including, as applicable, all Deferred Interest) shall be convertible
into shares of Common Stock at the Conversion Price then in effect upon the
earlier of (i) the closing of the Company's sale of its Common Stock in a firm
commitment, underwritten public offering registered under the Securities Act of
1933, as amended, or qualified for distribution under Canadian Securities Laws
(as herein defined) with aggregate proceeds (before deducting underwriting
discounts, expenses and commissions) of at least US$50,000,000 (a "Qualified
Public Offering") or (ii) the date of the consent of two-thirds of the holders
of such Principal Amount to such conversion. At the effective time of
conversion, Cephalon's rights as a holder of the Note to the extent converted
shall cease and Cephalon shall be deemed to have become holder of the Converted
Shares. "Canadian Securities Laws" shall mean all applicable Canadian securities
laws, the respective regulations, rules, instruments and orders made thereunder,
and all applicable policies and notices issued by the securities regulatory
authorities in each of the Provinces and Territories in Canada.

        (c)    Mechanics of Conversion.    Each conversion of Principal Amount
into Common Stock of the Company, including conversion by Cephalon pursuant to
Section 4(b) hereof, shall be effected by the surrender of the original Note at
the principal office of the Company (or such other office or agency of the
Company as the Company may designate by notice in writing to Cephalon) at any
time during its usual business hours, by delivery of a letter by Cephalon
substantially in the form set forth on Schedule A hereto and as provided by
Section 4(m) hereof, and, if the conversion is pursuant to Section 4(a) hereof,
by delivery of written notice (a "Conversion Notice") by Cephalon (i) stating
that Cephalon desires to convert all or a portion of the Principal Amount (plus
any accrued and unpaid interest applicable thereto including, as applicable, any
Deferred Interest applicable thereto) evidenced by the Note into shares of
Common Stock of the Company (the "Converted Shares"), and (ii) giving the
name(s) (with addresses) and denominations in which the certificate(s)
evidencing the Converted Shares shall be issued, and instructions for the
delivery thereof. Upon receipt of the Conversion Notice (as applicable),
together with the original Note, the Company shall be obligated to, and shall,
issue and deliver in accordance with such instructions the certificate(s)
evidencing the Converted Shares issuable

3

--------------------------------------------------------------------------------


upon such conversion. If a portion of the Principal Amount is not converted,
each Conversion Notice shall form part of the records of Cephalon as to the
Principal Amount outstanding from time to time. If at the time of any transfer,
assignment or conversion of the Note, there remain trading restrictions on the
Note or any Converted Shares under any applicable laws, the Company may, upon
the advice of counsel, endorse any certificates representing the Note or such
Converted Shares to such effect.

        (d)    Adjustments to Conversion Price for Certain Diluting Issues.    

        (i)    Special Definitions.    For purposes of this Section 4(d), the
following definitions shall apply:

        (1)    "Options" shall mean rights, options, subscriptions, calls, puts,
commitments, agreements or warrants (including special warrants) to subscribe
for, purchase or otherwise acquire shares of Common Stock.

        (2)    "Convertible Securities" shall mean any Options, evidence of
indebtedness, shares (other than shares of Common Stock) or other securities
convertible into or exchangeable for shares of Common Stock.

        (3)    "Additional Common Stock" shall mean all shares of Common Stock
issued (or, pursuant to Section 4(d)(iii), deemed to be issued) by the Company,
other than:

        (A)    Common Stock or Options issued after the Date of Issuance to
officers, employees, consultants, advisors or directors of the Company (and any
Common Stock issued upon exercise of any such Options), pursuant to any stock
option or stock purchase agreement, plan or other compensatory arrangement
approved by the Board of Directors of the Company;

        (B)    Common Stock issued after the Date of Issuance as a stock
dividend or distribution, or upon any subdivision or combination of shares of
Common Stock; and

        (C)    Common Stock issued after the Date of Issuance upon conversion or
exercise of any Convertible Securities of the Company outstanding on the date
hereof.

        (ii)    No Adjustment of Conversion Price.    No adjustment in the
applicable Conversion Price shall be made in respect of the issuance of
Additional Common Stock unless the consideration per share (determined pursuant
to Section 4(d)(v)) for an Additional Common Share issued or deemed to be issued
by the Company is less than the Conversion Price in effect on the date of, and
immediately prior to, such issue.

        (iii)    Deemed Issue of Additional Common Stock.    In the event the
Company at any time or from time to time after the Date of Issuance shall issue
any Convertible Securities or shall fix a record date for the determination of
holders of any class of securities then entitled to receive any such Convertible
Securities, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto without regard to any provisions contained
therein designed to protect against dilution) issuable upon the exercise of such
Options or, in the case of Convertible Securities and Options therefor, the
conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Common Stock, subject to the limitations of Section 4(d)(i)(3)(A)
though (F), issued as of the time of such issue or, in case such a record date
shall have been fixed, as of the close of business on such record date, provided
that Additional Common Stock shall not be deemed to have been issued unless the
consideration per share (determined pursuant to Section 4(d)(v)) of such
Additional Common Stock would be less than the Conversion Price in effect on the
date of and immediately prior to such issue, or such record date, as the case
may be,

4

--------------------------------------------------------------------------------




and provided further that in any such case in which Additional Common Stock are
deemed to be issued:

        (1)    no further adjustments in the Conversion Price shall be made upon
the subsequent issue of Convertible Securities or shares of Common Stock upon
the exercise of such Options or conversion or exchange of such Convertible
Securities;

        (2)    if such Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase or decrease in the consideration
payable to the Company, or decrease or increase in the number of shares of
Common Stock issuable, upon the exercise, conversion or exchange thereof, the
Conversion Price computed upon the original issue thereof (or upon the
occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects such Options or the rights of conversion or exchange under such
Convertible Securities;

        (3)    Upon the expiration of any Options or any rights of conversion or
exchange under such Convertible Securities which shall not have been exercised,
the Conversion Price computed upon the original issue thereof (or upon the
occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon such expiration, be recomputed as if:

        (A)    in the case of Convertible Securities or Options for shares of
Common Stock, the only Additional Common Stock issued were the shares of Common
Stock, if any, actually issued upon the exercise of such Options or the
conversion or exchange of such Convertible Securities and the consideration
received therefor was the consideration actually received by the Company for the
issue of all such Options, whether or not exercised, plus the consideration
actually received by the Company upon such exercise, or for the issue of all
such Convertible Securities which were actually converted or exchanged, plus the
additional consideration, if any, actually received by the Company upon such
conversion or exchange, and

        (B)    in the case of Options for Convertible Securities, only the
Convertible Securities, if any, actually issued upon the exercise thereof were
issued at the time of issue of such Options, and the consideration received by
the Company for the Additional Common Stock deemed to have been then issued was
the consideration actually received by the Company for the issue of all such
Options, whether or not exercised, plus the consideration deemed to have been
received by the Company (determined pursuant to Section 4(d)(v)(2)) upon the
issue of the Convertible Securities with respect to which such Options were
actually exercised;

        (4)    no readjustment pursuant to clause (2) or (3) above shall have
the effect of increasing the applicable Conversion Price to an amount which
exceeds the lower of (a) such Conversion Price on the original adjustment date,
or (b) such Conversion Price that would have resulted from any issuance of
Additional Common Stock between the original adjustment date and such
readjustment date; and

        (5)    in the case of any Options which expire by their terms not more
than 90 days after the date of issue thereof, no adjustment of a Conversion
Price shall be made until the expiration or exercise of all such Options,
whereupon such adjustment shall be made in the same manner provided in
clause (3) above.

        (iv)    Adjustment of Conversion Price Upon Issuance of Additional
Common Stock.    In the event the Company at any time after the Date of Issuance
shall issue Additional Common Stock (including Additional Common Stock deemed to
be issued pursuant to Section 4(d)(iii)) without

5

--------------------------------------------------------------------------------

consideration or for a consideration per share less than US$22.00, then and in
such event the Conversion Price shall be reduced, concurrently with such issue,
to equal the price per share paid for such Additional Common Stock.

        (v)    Determination of Consideration.    For purposes of this
Section 4(d), the consideration received by the Company for the issue of any
Additional Common Stock shall be computed as follows:

        (1)    Cash and Property.    Such consideration shall:

        (A)    insofar as it consists of cash, be computed at the aggregate
amount of cash received by the Company excluding amounts paid or payable for
accrued interest or accrued dividends;

        (B)    insofar as it consists of property other than cash, including
securities other than the Common Stock, be computed at the fair market value
thereof at the time of such issue, as determined in good faith by the Board of
Directors; and

        (C)    in the event Additional Common Stock is issued together with
other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (A) and (B) above, as determined in good faith by the
Board of Directors.

        (2)    Convertible Securities.    The consideration per share received
by the Company for Additional Common Stock deemed to have been issued pursuant
to Section 4(d)(iii), relating to Convertible Securities shall be determined by
dividing:

        (A)    the total amount received or receivable by the Company as
consideration for the issue of such Convertible Securities, plus the minimum
aggregate amount of additional consideration (as set forth in the instruments
relating thereto, without regard to any provision contained therein designed to
protect against dilution) payable to the Company upon the exercise, conversion
or exchange of such Convertible Securities, or in the case of Options for
Convertible Securities, the exercise of such Options for Convertible Securities
and the conversion or exchange of such Convertible Securities; by

        (B)    the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
designed to protect against dilution) issuable upon the exercise, conversion or
exchange of such Convertible Securities.

        (e)    Conversion Price Adjustments for Subdivisions, Combinations or
Consolidations of Common Stock.    

        (i)    In the event the Company should at any time or from time to time
after the date hereof fix a record date for the effectuation of a split or
subdivision of the outstanding Common Stock or the determination of holders of
Common Stock entitled to receive a dividend or other distribution payable in
additional Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
Common Stock ("Common Share Equivalents"), without payment of any consideration
by such holder for the additional Common Stock or the Common Share Equivalents
(including the additional Common Stock issuable upon conversion or exercise
thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the applicable
Conversion Price shall be appropriately decreased so that the number of shares
of Common Stock issuable on conversion shall be increased in proportion to such
increase of outstanding Common Stock and shares issuable with respect to Common
Share Equivalents.

6

--------------------------------------------------------------------------------

        (ii)    If the number of shares of Common Stock outstanding at any time
after the date hereof is decreased by a combination or consolidation of the
outstanding Common Stock, then, following the record date of such combination or
consolidation, the applicable Conversion Price shall be appropriately increased
so that the number of shares of Common Stock issuable on conversion shall be
decreased in proportion to such decrease of outstanding Common Stock.

        (f)    Recapitalization.    If at any time or from time to time there
shall be a recapitalization of the shares of Common Stock (other than a
subdivision, combination, consolidation or merger, amalgamation, plan of
arrangement or sale of assets transaction provided for elsewhere in Section 2 or
in this Section 4), provision shall be made so that Cephalon shall thereafter be
entitled to receive upon conversion of all or a portion of the Principal Amount
the number of shares of stock or other securities or property of the Company to
which a holder of Common Stock deliverable upon conversion would have been
entitled on such recapitalization. However, in no event may the Company
undertake such recapitalization if to do so would entitle Cephalon to receive on
the exercise of its right to convert the Note any property that is not a
"prescribed security" as defined in Regulation 6208(1) of the Income Tax Act
(Canada). In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 4 with respect to the rights of
Cephalon after the recapitalization to the end that the provisions of this
Section 4 (including adjustment of the applicable Conversion Price then in
effect and the number of shares issuable upon conversion of any Principal
Amount) shall be applicable after that event as nearly equivalent as may be
practicable.

        (g)    No Impairment.    The Company will not, by further amendment of
its constating documents or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, amalgamation, plan of arrangement,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Section 4 and in the
taking of all such actions as may be necessary or appropriate in order to
protect the Conversion Rights of Cephalon against impairment.

        (h)    No Fractional Shares and Certificate as to Adjustments.    

        (i)    No fractional shares shall be issued on a conversion. In lieu of
any fractional shares, the Company shall pay to Cephalon a cash amount equal to
such fraction multiplied by the fair market value of one share of Common Stock
on the date of conversion, as determined by the Board of Directors of the
Company.

        (ii)    Upon the occurrence of each adjustment or readjustment of the
applicable Conversion Price pursuant to this Section 4, the Company, at its
expense, shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and prepare and furnish to Cephalon a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall at its expense, upon
the reasonable written request of Cephalon at any time, furnish or cause to be
furnished to such holder a like certificate setting forth (A) such historical
adjustment(s) and readjustment(s), (B) the applicable Conversion Price at the
time in effect, and (C) the number of shares of Common Stock and the amount, if
any, of other property which at the time would be received upon the conversion
of any Principal Amount.

        (i)    Notices of Record Date.    In the event that the Company shall
propose at any time to: (1) declare any dividend or distribution upon any class
or series of its capital stock, whether in cash, property, stock or other
securities, (2) effect any reclassification or recapitalization of its Common
Stock outstanding, or (3) merge, amalgamate or consolidate with or into any
other corporation, or to

7

--------------------------------------------------------------------------------

sell, lease or convey all or substantially all of its property or business, or
to liquidate, dissolve or wind up; then, in connection with each such event, the
Company shall deliver to Cephalon:

        (A)    at least twenty (20) days' prior written notice of the date on
which a record shall be taken for such dividend or distribution (and specifying
the date on which the holders of the affected class or series of capital stock
shall be entitled thereto) or for determining the rights to vote, if any, in
respect of the matters referred to in clauses (2) and (3) above; and

        (ii)    in the case of the matters referred to in clauses (2) and
(3) above, written notice of such impending transaction not later than twenty
(20) days prior to the shareholders' meeting called to approve such transaction,
or twenty (20) days prior to the closing of such transaction, whichever is
earlier, and shall also notify such holder in writing of the final approval of
such transaction. The first of such notices shall describe the material terms
and conditions of the impending transaction (and specify the date on which the
holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon the occurrence of such event) and
the Company shall thereafter give such holders prompt notice of any material
changes. The transaction shall in no event take place sooner than twenty
(20) days after the Company has given the first notice provided for herein or
sooner than ten (10) days after the Company has given notice of any material
changes provided for herein.

        (j)    Reservation of Stock Issuable Upon Conversion.    The Company
shall at all times reserve and keep available out of its authorized but unissued
Common Stock solely for the purpose of effecting the conversion of the Principal
Amount and any accrued but unpaid interest such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
of the Principal Amount; and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the conversion
of all the Principal Amount, in addition to such other remedies as shall be
available to Cephalon, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

        (k)    Notices.    

        (i)    All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) as follows:

if to the Company:

MDS Proteomics Inc.
251 Attwell Drive
Toronto, Ontario M9W 7H4
Telecopier: (416) 649-6359
Telephone: (416) 644-5100
Attention: Executive Vice President & Chief Financial Officer

with a copy to:

Telecopier: (416) 644-5111
Telephone: (416) 644-5130
Attention: Vice President, General Counsel & Secretary

if to Cephalon or any assignee:

Cephalon, Inc.
145 Brandywine Parkway
West Chester, PA 19380


8

--------------------------------------------------------------------------------




Telecopier: (610) 738-6590
Telephone: (610) 344-0200 Attention: General Counsel

or to the most current address and fax number set forth on the register of
holders of Notes

with a copy to:

Morgan, Lewis & Bockius LLP
1701 Market Street Philadelphia, PA 19103
Phone: (215) 963-5000
Fax: (215) 963-5299
Attn: Richard A. Silfen, Esq.


        (ii)    Notice given by facsimile shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient's normal business hours, or at the beginning of the recipient's next
business day after receipt if not received during the recipient's normal
business hours. All notices by facsimile shall be confirmed promptly after
transmission in writing by certified mail, commercial delivery service or
personal delivery. Any party may change any address to which notice is to be
given to it by giving notice as provided above of such change of address.

        (l)    Restrictive Legends on Common Stock.    Upon the original
issuance thereof, and until such time as the same is no longer required under
applicable securities laws, certificates representing Common Stock issued upon
the conversion of the Principal Amount and any accrued but unpaid interest, and
all certificates issued in exchange therefor or in substitution thereof, shall
bear the restrictive legend set forth at the top of the first page of this Note;
provided, that such legend may be removed by delivery to the Company of an
opinion of counsel, of recognized standing reasonably satisfactory to the
Company, that such legend is no longer required under applicable securities
laws.

        (m)    U.S. Securities Law Matters.    The Company shall not issue
Common Stock to Cephalon upon the conversion of the Principal Amount, any
accrued and unpaid interest and any Deferred Interest unless Cephalon shall have
previously signed and delivered to the Company a letter substantially in the
form attached hereto as Schedule A.

        (n)    Taxes and Costs.    

        (i)    The issuance and delivery of certificates evidencing shares of
Common Stock upon conversion of any Principal Amount, any accrued and unpaid
interest thereon and any Deferred Interest shall be made without charge to the
holders of such shares for any Taxes (as defined) and Other Taxes (as defined)
in respect thereof or other cost incurred by the Company in connection with such
conversion; provided, however, the Company shall not be required to pay any
Taxes and Other Taxes that may be payable in respect of any transfer involved in
the issuance and delivery of any certificate in a name other than that of
Cephalon. All payments to Cephalon by the Company under or in respect of this
Note, whether in the form of cash or Common Stock, shall be made free and clear
of and without deduction or withholding for any and all taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto
(all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities being referred to as "Taxes") imposed by Canada or the United States
of America or any other relevant jurisdiction (or any political subdivision or
taxing authority of it), unless such Taxes are required by applicable law to be
deducted or withheld. If the Company shall be required by applicable law to
deduct or withhold any such Taxes from or in respect of any amount payable under
or in respect of this Note (A) the amount payable shall be increased as may be
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to any additional amounts paid
under this Section 4(n)), Cephalon receives a net amount equal to the amount
they

9

--------------------------------------------------------------------------------

would have received if no such deduction or withholding had been made, (B) the
Company shall make such deductions or withholdings, and (C) the Company shall
immediately pay the full amount deducted or withheld to the relevant
Governmental Entity (as defined) in accordance with applicable law. For the
purposes of this Note, "Government Entity" means (i) any multinational, federal,
provincial, state, municipal, local or other government, governmental or public
department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) any subdivision or authority of any
of the foregoing, or (iii) any quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the above.

        (ii)    The Company agrees to immediately pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges,
financial institutions duties, debits taxes or similar levies (all such taxes,
charges, duties and levies being referred to as "Other Taxes") which arise from
any payment made by the Company under or in respect of this Note whether in the
form of cash or Common Stock or from the execution, delivery or registration of,
or otherwise with respect to, this Note.

        (iii)    The Company shall indemnify Cephalon for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable by the Company under this
Section 4(n)) paid by Cephalon and any liability (including penalties, interest
and expenses) arising from or with respect to such Taxes or Other Taxes, whether
or not they were correctly or legally asserted. Except for any Taxes or Other
Taxes imposed on Cephalon in respect of amounts payable by the Company under
this Section 4(n), the Company will not be required to indemnify Cephalon for
any Taxes or Other Taxes imposed by reason of Cephalon being connected with
Canada, the United States or any relevant jurisdiction otherwise than merely by
Cephalon holding the Note. Payment under this indemnification shall be made
within 30 days from the date Cephalon makes written demand for it. A certificate
as to the amount of such Taxes or Other Taxes submitted to the Company or
Cephalon shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Cephalon.

        (iv)    If the Company makes an additional payment under Sections
4(n)(i)(A) or 4(n)(iii) (each, a "Tax Indemnity Amount") and Cephalon receives a
refund of Taxes, reduction in Taxes, or Tax credit or any refund or payment of
interest and penalties in respect thereof (each a "Tax Refund"), then Cephalon
shall reimburse the Company such amount that is the proportion of the Tax Refund
as Cephalon, acting reasonably, considers allocable to such Tax Indemnity Amount
as will leave Cephalon, after the reimbursement, in no better or worse position
that it would have been if payment of the Taxes in respect of the Tax Indemnity
Amount had not been required. Cephalon shall use its reasonable efforts, having
regard to all of Cephalon's dealings giving rise to similar Tax Refunds in
relation to the same tax period and to the cost of obtaining the same, to claim
any Tax Refund to which it may be entitled in respect of Taxes paid on account
of a Tax Indemnity Amount. Nothing contained in this Section 4(n)(iv) shall
interfere with the right of Cephalon to arrange its tax affairs in whatever
manner it deems fit and, in particular, Cephalon shall be under no obligation to
claim a Tax Refund in respect of a Tax Indemnity Amount in priority to any other
relief, claims, credits or deductions available to it and under no circumstances
shall Cephalon be obligated to disclose to the Company or any other person any
information regarding its tax affairs, tax computations or otherwise.

        (v)    At the reasonable written request of Cephalon, the Company shall
furnish to Cephalon a certified copy of a receipt evidencing payment of Taxes or
Other Taxes made by the Company.

        (vi)    The provisions of this Section 4 shall survive the termination
of the Note and the repayment of all amounts due hereunder.

10

--------------------------------------------------------------------------------




        (o)    Further Assurances.    In the event that this Note is convertible
or converted (in full) at any time under Sections 4(a) or 4(b) into more than
18% of the outstanding Common Stock of the Company at any time, upon Cephalon's
request, the Company and Cephalon agree to negotiate in good faith reasonable
modifications to the terms and conditions of the Note or the execution of such
other agreement, including, for example, an irrevocable proxy on such shares of
Common Stock in excess of 18%, provided, however, that in no event shall the
Company be required to agree to any modification to the Note or agree to enter
into any document or agreement that it determines, in its sole and absolute
discretion, could have any adverse impact on the Company.

        Section 5.    Defaults.    

        (a)    Definitions.    The following events shall each constitute an
"Event of Default":

        (i)    if a default occurs in the payment of:

        (a)    any installment of principal payable hereunder whether at the due
date thereof or upon the acceleration thereof; or

        (b)    any interest or other amounts payable hereunder or other material
obligation with respect to this Note (other than principal), whether at the due
date thereof or upon acceleration thereof which has not been cured within ten
(10) business days thereafter;

        (ii)    if the Company shall (1) discontinue its business, (2) make or
proposes to make any sale of its assets in bulk or any material sale out of the
usual course of business, (3) apply for or consent to the appointment of a
receiver, administrator, manager, receiver-manager of interim receiver, trustee,
custodian or liquidator of it or any of its property, (4) become insolvent or
generally not able to pay its debts as they mature, (5) admit in writing its
inability to pay its debts as they mature, (6) make a general assignment for the
benefit of creditors, (7) file a voluntary petition in bankruptcy, or a petition
or an answer seeking reorganization or an arrangement with creditors, or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation laws or statutes, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law;
or (8) take any corporate action to authorize any of the foregoing actions;

        (iii)    there shall be filed against the Company an involuntary
petition or proceeding seeking reorganization of the Company or the appointment
of a receiver, administrator, manager, receiver-manager of interim receiver,
trustee, custodian or liquidator of the Company or a substantial part of its
assets, or an involuntary petition under any bankruptcy, reorganization or
insolvency law of any jurisdiction, whether now or hereafter in effect (any of
the foregoing petitions being hereinafter referred to as an "Involuntary
Petition") and such Involuntary Petition shall not have been dismissed within
sixty (60) days after it was filed or a receiver, administrator or
receiver-manager, trustee or custodian is appointed for it or any substantial
part of its properties and assets;

        (iv)    the Company or any Subsidiary breaches or defaults in the
performance of any material covenant or obligation (which by its terms is
capable of being cured or remedied by the Company or any Subsidiary) under this
Note, the Purchase Agreement or any of the Security Documents or any other
Related Document (each as defined in the Security Agreement dated as of the date
hereof between the Company and Cephalon) that is not so remedied within ten
(10) business days after the date of such breach or default;

        (v)    if any proposal is made or any petition is filed by or against
the Company under any law having for its purpose the extension of time for
payment, composition or compromise of the liabilities of the Company or other
reorganization or arrangement respecting its liabilities or if the Company gives
notice of its intention to make or file any such proposal or petition including
an

11

--------------------------------------------------------------------------------




application to any court to stay or suspend any proceedings of creditors pending
the making or filing of any such proposal or petition;

        (vi)    any representation or warranty made by the Company, MDS Inc., or
any Subsidiary under this Note, any Security Document, in any other Related
Document or in any certificate, statement or report furnished by the Company to
Cephalon, whether in connection with any of the foregoing agreements or
otherwise, shall have been false, incorrect or misleading in any material
respect when made;

        (vii)    either (1) the occurrence of a breach or default by the Company
or any Subsidiary under any lease, loan or other agreement or obligation and
such lease, loan or other agreement represents a commitment of an amount in
excess of US$300,000, or (2) the entry of a judgment(s) or arbitration award in
an amount in excess of US$300,000 shall be rendered against the Company or any
Subsidiary that has not been bonded or stayed pending appeal within thirty
(30) days of entry or granting;

        (viii)    to the extent not covered by (vii), if an event of default
occurs in payment of an amount in excess of US$300,000 or performance of any
material obligation in favor of any person from whom the Company or any
Subsidiary has borrowed money which would entitle the holder to accelerate
repayment of the borrowed money, and such default is not waived in writing or
otherwise cured by the Company or any Subsidiary with the time periods so
permitted by such holder;

        (ix)    if any act, matter or thing is done toward terminating, or any
action or proceeding is launched or taken to terminate, the corporate existence
of the Company, whether by winding-up, surrender of charter or otherwise;

        (xi)    if any balance sheet or other financial statement provided by
the Company to Cephalon pursuant to the provisions hereof or otherwise is false
or misleading in any material respect as of the date of or periods covered by
such financial statement;

        (xii)    if any action is taken or power or right be exercised by any
governmental body which may have a material adverse affect on the Company, its
business or operations, its properties or its prospects;

        (xiii)    if Abgenix, Inc. ("Abgenix") delivers to the Company a valid
"Rescission Notice," as that term is defined in Section 7.2(a) of the Special
Warrant Purchase Agreement dated June 28, 2001 between Abgenix and the Company
(the "Abgenix Agreement"); provided, however, that such event shall not be an
Event of Default if either: (A) MDS Inc. agrees to indemnify and hold harmless
Cephalon against any direct losses, claims, damages, liabilities, cost or
expense suffered or incurred by Cephalon arising out of or based on the right of
rescission exercised by Abgenix pursuant to Section 7.2 of the Abgenix Agreement
(the "Rescission Right") and MDS Inc. executes and delivers to Cephalon a letter
agreement to that effect (the "Indemnity Agreement") by no later than ten
(10) days after the date that the Company receives the Rescission Notice from
Abgenix, (B) the Rescission Right is terminated in accordance with the
provisions of the Abgenix Agreement and the Company delivers all such
documentation to Cephalon evidencing this termination or (C) the Rescission
Right terminates as a result of the expiration of the applicable statute of
limitations and the Company delivers to Cephalon a legal opinion to that effect
from a nationally recognized United States law firm in form and substance
satisfactory to Cephalon, acting reasonably; provided, further, however, that
the Company herein covenants to and agrees with Cephalon to: (i) immediately
notify Cephalon of the delivery of any "Rescission Notice" from Abgenix and
(ii) use its reasonable efforts to solicit from MDS Inc. the Indemnity Agreement
if, by the date that is three (3) months following the original issuance date of
this Note, the Company

12

--------------------------------------------------------------------------------




has not secured the termination of the Rescission Right in accordance with the
provisions of the Abgenix Agreement.

        (xiv)    if any event occurs with respect to any Subsidiary which, if a
like event had occurred with respect to the Company, would have constituted an
Event of Default; or

        (xv)    the occurrence of a Change of Control Event,

then, upon each and every such Event of Default and at any time thereafter
during the continuance of such Event of Default, at the election of Cephalon,
all unpaid principal, accrued interest and other amounts owing hereunder and any
and all other indebtedness of the Company to Cephalon shall immediately become
due and payable without presentment, demand, or protest, all of which are hereby
expressly waived, anything contained herein or in the Note or other evidence of
such indebtedness to the contrary notwithstanding (except in the case of an
Event of Default under clauses (ii) or (iii) of this Section 5(a), in which
event such indebtedness shall automatically become due and payable).

        (b)    Remedies on Default.    In case any one or more Events of Default
shall occur and be continuing and acceleration of the Note or any other
indebtedness of the Company to Cephalon shall have occurred, Cephalon may, inter
alia, (i) proceed to protect and enforce their rights by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained in this Note, or for an injunction against a
violation of any of the terms hereof or thereof or in and of the exercise of any
power granted hereby or thereby or by law, and (ii) exercise any and all rights
and remedies it may have under any of the Security Documents or under applicable
law. No right conferred upon Cephalon hereby or by the Note shall be exclusive
of any other right referred to herein or therein or available at law, in equity,
by statute or otherwise.

        Section 6.    Defenses.    The obligations of the Company under this
Note shall not be subject to reduction, limitation, impairment, termination,
defense, set-off, counterclaim or recoupment for any reason. Upon receipt by the
Company of evidence satisfactory to it of the loss, theft, destruction, or
mutilation of this Note and (in the case of loss, theft or destruction) of an
indemnity reasonably satisfactory to it, and upon surrender and cancellation of
this Note, if mutilated, the Company will deliver a new Note of like tenor in
lieu of this Note. Any Note delivered in accordance with the provisions of this
Section 6 shall be dated as of the date of this Note.

        Section 7.    Extension of Maturity.    Should the principal of or
interest on this Note become due and payable on other than a business day, the
Maturity Date thereof shall be extended to the next succeeding business day,
and, in the case of principal, interest shall be payable thereon at the rate per
annum herein specified during such extension.

        Section 8.    Attorneys' and Collection Fees.    The Company agrees to
pay, in addition to principal and interest due and payable hereon, all
reasonable costs of collection, including reasonable attorneys' fees and
expenses, incurred by Cephalon in collecting or enforcing this Note.

        Section 9.    Waivers.    

        (a)    Waivers by the Company.    The Company hereby waives presentment,
demand for payment, notice of dishonor, notice of protest and all other notices
or demands in connection with the delivery, acceptance, performance or default
of this Note.

        (b)    Actions of Cephalon not a Waiver.    No waiver whatsoever or
modification of the terms hereof shall be valid unless set forth in writing by
Cephalon and then only to the extent set forth therein.

        Section 10.    Amendments and Waivers.    No provision of this Note may
be amended or waived without the express written consent of both the Company and
Cephalon.

        Section 11.    Severability.    If one or more provisions of this Note
are held to be unenforceable under applicable law, such provision shall be
excluded from this Note and the balance of the Note shall

13

--------------------------------------------------------------------------------


be interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

        Section 12.    Governing Law.    The construction, validity and
interpretation of this Note will be governed by the laws of the Province of
Ontario. The parties hereto consent to the non-exclusive personal and subject
matter jurisdiction and venue of the courts of the Province of Ontario with
respect to any claim relating to this Note.

        Section 13.    Successors and Assigns.    Except as otherwise provided
herein, the terms and conditions of this Note shall inure to the benefit of and
be binding upon the respective successors and assigns of the parties hereto.
Nothing in this Note, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Note. The Note evidenced hereby
and any Common Stock issued upon the conversion hereof may only be transferred
in accordance with applicable securities laws, the rules of any stock exchanges
on which the securities of the Company become listed and in compliance with the
reasonable requirements of the Company, including the execution of a suitable
transfer form and the payment of all stamp taxes or governmental or other like
charges arising by reason of such transfer, and, subject thereto, may be
transferred on the register maintained by the Company by the holder hereof or
the holder's legal representative or attorney duly appointed by an instrument in
writing in form and execution satisfactory to the Company. Notwithstanding
anything in this Note, the Company shall not be required to register a transfer
if it has, based on the opinion of counsel, reasonable grounds for believing
such transfer would not be in accordance with all applicable laws.

        Section 14.    WAIVER OF JURY TRIAL.    THE COMPANY AND CEPHALON HEREBY
WAIVE ANY RIGHT THAT EITHER OF THEM MAY HAVE TO A JURY TRIAL IN CONNECTION WITH
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATED IN ANY WAY TO THIS
NOTE, THE NOTE PURCHASE AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH.

        Section 15.    Further Assurances.    From time to time after the date
hereof, each party shall, at the request of any other party, execute and deliver
such additional conveyances, transfers and other assurances as may be reasonably
required to carry out the intent of this Note.

        Section 16.    Authorship.    The parties hereto agree that the terms
and language of this Note were the results of negotiations between the parties
and, as a result, there shall be no presumption that any ambiguity in this Note
shall be resolved against either party.

        Section 17.    Time.    Time is of the essence with respect to this
Note.

        Section 18.    Currency.    All references in this Note to dollars,
unless otherwise specifically indicated, are expressed in United States dollars.

        Section 19.    No Recourse Against Others.    No director, officer,
employee or shareholder, as such, of the Company shall have any liability for
any obligations of the Company under the Note or for any claim based on, in
respect of or by reason of such obligations or their creation. By accepting this
Note, Cephalon shall waive and release all such liability and such waiver and
release shall be part of the consideration for the issue of the Note.

[SIGNATURE ON FOLLOWING PAGE]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Note to be duly executed
by its duly authorized officer as of the date of issuance first written above.

    MDS PROTEOMICS INC.
 
 
By:
 
/s/  ANIL AMLANI      

--------------------------------------------------------------------------------

Name:  Anil Amlani
Title:    Executive Vice President &
            Chief Financial Officer
 
 
By:
 
/s/  DAVID T. PATTERSON      

--------------------------------------------------------------------------------

Name:  David T. Patterson
Title:    Vice President, General Counsel & Secretary

15

--------------------------------------------------------------------------------

SCHEDULE "A"


Form of Letter to be Delivered by
Cephalon upon Conversion of Note


MDS Proteomics Inc.
251 Attwell Drive
Toronto, Ontario M9W 7H4

Dear Sirs:

        We are delivering this letter in connection with the issuance of Class A
Common Shares (the "Shares") of MDS Proteomics Inc. (the "Company"), a
corporation existing under the laws of Canada, upon the conversion of a 5%
Secured Convertible Note Due January    •    , 2010 issued under the Note
Purchase Agreement, dated January     •    , 2003, between the Company and
Cephalon, Inc.

        We hereby confirm that:

        (a)  we are an institutional "accredited investor" within the meaning of
Rule 501 (a)(1),(2),(3) or (7) of Regulation D under the United States
Securities Act of 1933 (the "U.S. Securities Act");

        (b)  we are acquiring the Shares for our own account;

        (c)  we have such knowledge and experience in financial and business
matters that we are capable of evaluating the merits and risks of acquiring the
Shares;

        (d)  we are not acquiring the Shares with a view to distribution thereof
or with any present intention of offering or selling any of the Shares, except
(A) to the Company, (B) outside the United States in accordance with Rule 904
under the U.S. Securities Act or (C) inside the United States in accordance with
Rule 144 under the U.S. Securities Act, if applicable, and in compliance with
applicable state securities laws;

        (e)  we acknowledge that we have had access to such financial and other
information as we deem necessary in connection with our decision to acquire the
Shares; and

        (f)    we acknowledge that we are not acquiring the Shares as a result
of any general solicitation or general advertising, including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, television, or any seminar or meeting
whose attendees have been invited by general solicitation or general
advertising.

        We understand that the Shares are being acquired in a transaction not
involving any public offering within the United States within the meaning of
U.S. Securities Act and that the Shares have not been registered under the U.S.
Securities Act. We further understand that any Shares acquired by us will be in
the form of definitive physical certificates and that such certificates will
bear a legend reflecting the substance of paragraph (d) above.

        We acknowledge that you will rely upon our confirmations,
acknowledgements and agreements set forth herein, and we agree to notify you
promptly in writing if any of our representations or warranties herein ceases to
be accurate or complete.

    CEPHALON, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



QuickLinks


Form of Letter to be Delivered by Cephalon upon Conversion of Note
